—Appeal from order, Supreme Court, Bronx County (John Byrne, J.), entered on or about April 7, 1999, which, inter alia, granted petitioner’s writ of habeas corpus and restored him to parole supervision, unanimously dismissed, without costs.
Since petitioner’s maximum term of imprisonment has expired, the appeal has been rendered moot (see, People ex rel. Jones v New York State Div. of Parole, 251 AD2d 43). There are no circumstances present that would warrant invocation of any exception to the mootness doctrine. Concur — Tom, J. P., Andrias, Wallach and Buckley, JJ.